DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed1/6/2021. Claims 1, 3-4, 6, 9, 11, 15 and 17 were amended. Claims 1-20 are presently pending and presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 112(b): Applicant’s arguments and amendments, filed 1/6/2021, with respect to claims 1, 9 and 15 have been fully considered and are persuasive, the 35 U.S.C. § 112(b) rejection has been withdrawn.

	
Response to Prior Art Arguments
Applicant's prior art arguments filed 1/6/2021 are moot in light of the newly cited High, Lohn and Armitage.

		
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-2, 4, 7-10, 12, 15-16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gillen et al (US Patent Application Publication No. 20180232693 - hereinafter Gillen) in view of Ye et al (US Patent Application Publication No. 20200019545 - hereinafter Ye) in view of High et al (US Patent Application Publication No. 20170255900 - hereinafter High) in view of Lohn et al (US Patent Application Publication No. 20120053975 - hereinafter Lohn).
Re. claim 1, Gillen teaches:
A method for providing secure communication in a custody transfer operation in a terminal automation system using a blockchain comprising: 
loading the product, and one or more personnel associated with the first cargo distribution terminal or the product; [Gillen; ¶23 shows the shipment information can be accessed when the shipment unit is scanned such as “shipment unit information/data may be accessed in response to detecting the presence of the shipment unit within the logistics service provider/carrier/transporter's transportation network (e.g., when a logistics service provider/carrier/transporter personal picks up the shipment unit from the consignor, the shipment unit is scanned and/or detected within a facility of the logistics service provider/carrier/transporter, and/or the like”. Further ¶28 shows personnel such as delivery driver associated with product such as the shipment unit being moved. Also in regards shows transaction data in ¶89 as “one or more transaction databases for storing information/data related to one or more financial transactions regarding one or more shipment units and/or associated shipment units, one or more rating databases comprising rating information/data for one or more logistics service providers”. Additionally ¶152 shows individual associated with the unit as it states “each block may comprise a control identifier indicating an entity, individual, and/or location in possession of the shipment unit and/or associated shipment unit. For example, each block may comprise at least a portion of shipment unit information/data corresponding to a particular shipment unit and/or associated shipment unit, and may comprise a control identifier indicative of an entity, individual, and/or location having possession of the shipment unit and/or associated shipment unit”].
generating an update to the blockchain based on the transaction data; [¶28 shows for each change and update is stored such as “each new block of an example 
updating a local copy of the blockchain using the update, [¶152 shows updating of the database such as “a complete chain of control may be identified for each shipment unit and/or associated shipment unit by identifying transactions/blocks within the distributed ledger corresponding to the shipment unit and/or associated shipment unit. In an example embodiment, the transaction database(s) may be maintained, updated, and/or the like by a distributed ledger system comprising a plurality of computing node entities 100 in communication with one or more transaction computing entities”].
publishing the update to one or more other nodes including the destination terminal; [¶152 also shows the computing node updated with in regards to the updated block chain “a complete chain of control may be identified for each shipment unit and/or associated shipment unit by identifying transactions/blocks within the distributed ledger corresponding to the shipment unit and/or associated shipment unit. In an example embodiment, the transaction database(s) may be maintained, updated, and/or the like by a distributed ledger system comprising a plurality of computing node entities 100 in communication with one or more transaction computing entities”].
Gillen doesn’t teach, Ye teaches:
at least one product stored in a first cargo distribution terminal for delivery to a destination terminal; [¶43 shows blockchain system which receives blockchain transaction data writing requests, and the system can save the transaction data to be added to the blockchain that corresponds to a request for processing, further the table shows a transaction model table structure model explaining attributes for unique identifier of each transaction that is expressed by a hash value of the transaction and the information is provided by the transaction, such as “the information is information provided by the transaction initiator Hash of the block to If the transaction is incorporated in the consensus, the hash value of which the transaction the block to which the transaction belongs is used here. If the belongs transaction has not been incorporated in the consensus, it is blank here and will be filled in after the transaction is incorporated in the consensus, i.e., the hash value of the block after the transaction is added to the blockchain will be used here.” ¶44 shows obtaining transaction data such as “For a sidechain in the blockchain system, the transaction type identification information of the sidechain recorded in the blockchain data record table may be determined and obtained according to transaction feature information of one or more types of transaction data written into the sidechain. Therefore, the transaction type identification information of the sidechain can reflect transaction feature information of the transaction data in the sidechain”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Ye in the system of Gillen, since the claimed invention is merely a combination of old elements, and in the combination each 
Gillen doesn’t teach, High teaches:
obtaining transaction data including the transaction data comprising quality of the product at a time of loading the product; [¶19 states the system track the quality of the product as “damaged event”, this tracking is performed at each item location].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by High in the system of Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Gillen doesn’t teach, Lohn teaches:
obtaining transaction data including the transaction data comprising a quantity of the product at a time of loading the product; [¶93 and Fig. 6b shows tracking of the quantity of items loaded for delivery. ¶97 shows tracking of the quantity of items loaded and unloaded at the destination].
the destination terminal accessing the transaction data in the update of the blockchain to obtain data including the quantity of the product at the time of loading the product for the delivery; and [¶97 shows tracking of the quantity of items loaded and unloaded at the destination].
comparing an actual quantity of the product delivered to the destination terminal to the quantity of the product at the time of the loading to detect when the actual quantity of the product actually delivered is less than expected. [¶97 shows comparison of the quantity of items loaded and unloaded at the destination, such as “the quantity shipped from the port and the quantity received at the rig or platform can be entered into and tracked by system 100. The quantity shipped out may be submitted by the port logistics manager, and the quantity received may be submitted by the rig logistics manager. System 100 can calculate the quantity and percentage of bulk items lost for each bulk item”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Lohn in the system of Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Re. claim 2, Gillen in view of Ye in view of High in view of Lohn teaches method of Claim 1.
Gillen teaches:
the update to the blockchain identifies that at least a portion of the one or more products has been received at or shipped from the first cargo distribution terminal. [Gillen; ¶23 shows the shipment information received such as “shipment unit information/data may be accessed in response to detecting the presence of the shipment unit within the logistics service provider/carrier/transporter's transportation network (e.g., when a logistics service provider/carrier/transporter personal picks up the shipment unit from the consignor, the shipment unit is scanned and/or detected within a facility of the logistics service provider/carrier/transporter, and/or the like”. Further at ¶148 shows the updating as transportation of shipment unit is completed such as “As the transportation of the shipment unit, and/or legs thereof, are completed, the completed transaction system, module, database, blockchain data structure, and/or the like may be updated to reflect transportation information/data, payment information/data corresponding to payment(s) for transporting the shipment unit, ratings for one or more logistics service providers corresponding to the transportation of the shipment unit”].

Re. claim 4, Gillen in view of Ye in view of High in view of Lohn in view of High teaches method of Claim 1.
Gillen teaches:
the data is associated with a vehicle used to transport the one or more products or a driver of the vehicle; and the update to the blockchain identifies information about the vehicle and the driver. [Gillen; ¶27-¶28 shows identifier in regards to the individual and a new block is generated every time there’s an exchange, such as “may comprise a control identifier indicative of an entity, individual, and/or location having control over the shipment unit and/or associated shipment unit. Accordingly, by identifying all transactions/blocks stored in the distributed ledger relating to a particular shipment unit and/or associated shipment unit, a complete chain-of-control may be identified for a carrier personnel (e.g., a sort personnel) to a second carrier personnel (e.g., a delivery driver/delivery vehicle), a new block may be generated for the distributed ledger”].
Re. claim 7, Gillen in view of Ye in view of High in view of Lohn teaches method of Claim 1.
Gillen teaches:
wherein publishing the update allows a second cargo distribution terminal to obtain information about the update. [Gillen; ¶79 shows that updates can be communicated with other entities (second cargo distribution terminal)].
Re. claim 8, Gillen in view of Ye in view of High in view of Lohn teaches method of Claim 1.
Gillen teaches:
wherein publishing the update comprises transmitting the update to a third-party system. [Gillen; ¶37 shows communication with third party system such as “certain of the computing entities (e.g., computing nodes 100, networks 105, and/or transaction computing entities 110) may be in electronic communication with one or more third party distributed ledgers”].

Re. claim 9, Gillen teaches:
An apparatus for providing secure communication in a custody transfer operation in a terminal automation system using a blockchain comprising: 
at least one processor configured to: [Gillen; ¶46].
generate an update to the blockchain based on the transaction data; [¶141 shows updating to blockchain data structure such as “the computing node entity 100 may write the determined rating and an updated logistics service provider rating to a record comprising the logistics service provider identifier to a blockchain data structure using a private key that is assigned writing privileges for the logistics service provider rating database”].
update a local copy of the blockchain using the update, [¶152 shows updating of the database such as “a complete chain of control may be identified for each shipment unit and/or associated shipment unit by identifying transactions/blocks within the distributed ledger corresponding to the shipment unit and/or associated shipment unit. In an example embodiment, the transaction database(s) may be maintained, updated, and/or the like by a distributed ledger system comprising a plurality of computing node entities 100 in communication with one or more transaction computing entities”].
publish the update to one or more nodes including the destination terminal; Page 4 of 18Application No. 15/973,700Attorney Docket No. H0060152-0102 Reply to OA after RCE ND of: October 6, 2020 [¶152 also shows the computing node updated with in regards to the updated block chain “a complete chain of control may be identified for each shipment unit and/or associated shipment unit by identifying transactions/blocks within the distributed ledger corresponding to the shipment unit and/or associated computing node entities 100 in communication with one or more transaction computing entities”].
Gillen doesn’t teach, Ye teaches:
configured to store transaction data including a transaction root hash value; [¶43 shows blockchain system which receives blockchain transaction data writing requests, and the system can save the transaction data to be added to the blockchain that corresponds to a request for processing, further the table shows a transaction model table structure model explaining attributes for unique identifier of each transaction that is expressed by a hash value of the transaction and the information is provided by the transaction, such as “the information is information provided by the transaction initiator Hash of the block to If the transaction is incorporated in the consensus, the hash value of which the transaction the block to which the transaction belongs is used here. If the belongs transaction has not been incorporated in the consensus, it is blank here and will be filled in after the transaction is incorporated in the consensus, i.e., the hash value of the block after the transaction is added to the blockchain will be used here.” ¶44 shows obtaining transaction data such as “For a sidechain in the blockchain system, the transaction type identification information of the sidechain recorded in the blockchain data record table may be determined and obtained according to transaction feature information of one or more types of transaction data written into the sidechain. Therefore, the transaction type identification information of the sidechain can reflect transaction feature information of the transaction data in the sidechain”].

Gillen doesn’t teach, High teaches:
the transaction data comprising a quality of the product at a time of loading the product, [¶19 states the system track the quality of the product as “damaged event”, this tracking is performed at each item location]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by High in the system of Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Gillen doesn’t teach, Lohn teaches:
the transaction data comprising a quantity of the product at a time of loading the product, [¶93 and Fig. 6b shows tracking of the quantity of items loaded for delivery. ¶97 shows tracking of the quantity of items loaded and unloaded at the destination].
the destination terminal accessing the transaction data in the update of the blockchain to obtain data including the quantity of the product at the time of loading the product for the delivery; [¶97 shows tracking of the quantity of items loaded and unloaded at the destination].
comparing an actual quantity of the product delivered to the destination terminal to the quantity of the product at the time of the loading to detect when the actual quantity of the product actually delivered is less than expected. [¶97 shows comparison of the quantity of items loaded and unloaded at the destination, such as “the quantity shipped from the port and the quantity received at the rig or platform can be entered into and tracked by system 100. The quantity shipped out may be submitted by the port logistics manager, and the quantity received may be submitted by the rig logistics manager. System 100 can calculate the quantity and percentage of bulk items lost for each bulk item”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Lohn in the system of Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Re. claim 10, Gillen in view of Ye in view of High in view of Lohn teaches apparatus of Claim 9.
Gillen teaches:
wherein:
the update to the blockchain identifies that at least a portion of the one or more products has been received at or shipped from the first cargo distribution terminal. detecting the presence of the shipment unit within the logistics service provider/carrier/transporter's transportation network (e.g., when a logistics service provider/carrier/transporter personal picks up the shipment unit from the consignor, the shipment unit is scanned and/or detected within a facility of the logistics service provider/carrier/transporter, and/or the like”. Further at ¶148 shows the updating as transportation of shipment unit is completed such as “As the transportation of the shipment unit, and/or legs thereof, are completed, the completed transaction system, module, database, blockchain data structure, and/or the like may be updated to reflect transportation information/data, payment information/data corresponding to payment(s) for transporting the shipment unit, ratings for one or more logistics service providers corresponding to the transportation of the shipment unit”].
Re. claim 12, Gillen in view of Ye in view of High in view of Lohn teaches apparatus of Claim 9.
Gillen teaches:
the data is associated with a vehicle used to transport the one or more products or a driver of the vehicle; and the update to the blockchain identifies information about the vehicle and the driver. [Gillen; ¶27-¶28 shows identifier in regards to the individual and a new block is generated every time there’s an exchange, such as “may comprise a control identifier indicative of an entity, individual, and/or location having control over the shipment unit and/or associated shipment unit. Accordingly, by identifying carrier personnel (e.g., a sort personnel) to a second carrier personnel (e.g., a delivery driver/delivery vehicle), a new block may be generated for the distributed ledger”].
Re. claim 15, Gillen teaches:
A non-transitory computer readable medium containing instructions that when executed cause at least one processor, for providing secure communication in a custody transfer operation in a terminal automation system using blockchain, to: [Gillen; ¶46].
obtain transaction data including the transaction data comprising loading the product, and one or more personnel associated with the first cargo distribution terminal or the product; [¶141 shows updating to blockchain data structure such as “the computing node entity 100 may write the determined rating and an updated logistics service provider rating to a record comprising the logistics service provider identifier to a blockchain data structure using a private key that is assigned writing privileges for the logistics service provider rating database”].

publish the update to one or more nodes including the destination terminal; Page 4 of 18Application No. 15/973,700Attorney Docket No. H0060152-0102 Reply to OA after RCE ND of: October 6, 2020 [¶152 also shows the computing node updated with in regards to the updated block chain “a complete chain of control may be identified for each shipment unit and/or associated shipment unit by identifying transactions/blocks within the distributed ledger corresponding to the shipment unit and/or associated shipment unit. In an example embodiment, the transaction database(s) may be maintained, updated, and/or the like by a distributed ledger system comprising a plurality of computing node entities 100 in communication with one or more transaction computing entities”].
Gillen doesn’t teach, Ye teaches:
obtaining transaction data including a transaction root hash value; obtaining transaction data including a transaction root hash value; [¶43 shows blockchain system which receives blockchain transaction data writing requests, and the system can save the transaction data to be added to the blockchain that corresponds to a request for processing, further the table shows a transaction model table structure model explaining attributes for unique identifier of each transaction that is expressed by a hash value of the transaction and the information is provided by the transaction, such as “the information is information provided by the transaction initiator Hash of the block to If the transaction is incorporated in the consensus, the hash value of which the transaction the block to which the transaction belongs is used here. If the belongs transaction has not been incorporated in the consensus, it is blank here and will be filled in after the transaction is incorporated in the consensus, i.e., the hash value of the block after the transaction is added to the blockchain will be used here.” ¶44 shows obtaining transaction data such as “For a sidechain in the blockchain system, the transaction type identification information of the sidechain recorded in the blockchain data record table may be determined and obtained according to transaction feature information of one or more types of transaction data written into the sidechain. Therefore, the transaction type identification information of the sidechain can reflect transaction feature information of the transaction data in the sidechain”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Ye in the system of Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Gillen doesn’t teach, High teaches:
a quality of the product at a time of loading the product, [¶19 states the system track the quality of the product as “damaged event”, this tracking is performed at each item location]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by High in the system of Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Gillen doesn’t teach, Lohn teaches:
the transaction data comprising a quantity of the product at a time of loading the product, [¶93 and Fig. 6b shows tracking of the quantity of items loaded for delivery. ¶97 shows tracking of the quantity of items loaded and unloaded at the destination].
the destination terminal accessing the transaction data in the update of the blockchain to obtain data including the quantity of the product at the time of loading the product for the delivery; [¶97 shows tracking of the quantity of items loaded and unloaded at the destination].
comparing an actual quantity of the product delivered to the destination terminal to the quantity of the product at the time of the loading to detect when the actual quantity of the product actually delivered is less than expected. [¶97 shows comparison of the quantity of items loaded and unloaded at the destination, such as “the quantity shipped from the port and the quantity received at the rig or platform can be entered into and tracked by system 100. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Lohn in the system of Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Re. claim 16, Gillen in view of Ye in view of High in view of Lohn teaches non-transitory computer readable medium of Claim 15.
Gillen teaches:
wherein:
the update to the blockchain identifies that at least a portion of the one or more products has been received at or shipped from the first cargo distribution terminal. [Gillen; ¶23 shows the shipment information received such as “shipment unit information/data may be accessed in response to detecting the presence of the shipment unit within the logistics service provider/carrier/transporter's transportation network (e.g., when a logistics service provider/carrier/transporter personal picks up the shipment unit from the consignor, the shipment unit is scanned and/or detected within a facility of the logistics service provider/carrier/transporter, and/or the like”. Further at ¶148 shows the updating as transportation of shipment unit is the transportation of the shipment unit, and/or legs thereof, are completed, the completed transaction system, module, database, blockchain data structure, and/or the like may be updated to reflect transportation information/data, payment information/data corresponding to payment(s) for transporting the shipment unit, ratings for one or more logistics service providers corresponding to the transportation of the shipment unit”].

Re. claim 18, Gillen in view of Ye in view of High in view of Lohn teaches non-transitory computer readable medium of Claim 15.
Gillen teaches:
the data is associated with a vehicle used to transport the one or more products or a driver of the vehicle; and the update to the blockchain identifies information about the vehicle and the driver. [Gillen; ¶27-¶28 shows identifier in regards to the individual and a new block is generated every time there’s an exchange, such as “may comprise a control identifier indicative of an entity, individual, and/or location having control over the shipment unit and/or associated shipment unit. Accordingly, by identifying all transactions/blocks stored in the distributed ledger relating to a particular shipment unit and/or associated shipment unit, a complete chain-of-control may be identified for a particular shipment unit and/or associated shipment unit”. ¶28 further specifies the update for every time shipment is moved from one carrier to another and provide example that it pertains to driver and vehicle by the following shown with emphasis “each time control of a shipment unit and/or associated shipment unit moves from a first carrier personnel (e.g., a sort personnel) to a second carrier personnel (e.g., a delivery driver/delivery vehicle), a new block may be generated for the distributed ledger”].

Claims 3, 11 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gillen in view of Ye in view of High in view of Lohn in view of Armitage et al (US Patent Application Publication No. 20180238495 - hereinafter Armitage)
Re. claim 3, Gillen in view of Ye in view of High in view of Lohn teaches the method of Claim 2.
Gillen doesn’t teach, Armitage teaches:
wherein the product comprises a petroleum product. [Armitage; ¶26-¶27]. Please see motivation to combine Gillen in view of Ye in view of Armitage presented in claim 1 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Armitage in the system of Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since this “real-time knowledge of the load composition, volume and/or location is desired for efficient and reliable operations”, [Armitage; ¶2].

Re. claim 11, Gillen in view of Ye in view of High in view of Lohn teaches the apparatus of Claim 10.

wherein the product comprises a petroleum product. [Armitage; ¶26-¶27]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Armitage in the system of Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since this “real-time knowledge of the load composition, volume and/or location is desired for efficient and reliable operations”, [Armitage; ¶2].


Re. claim 17, Gillen in view of Ye in view of High in view of Lohn teaches the non-transitory computer readable medium of Claim 16.
Gillen doesn’t teach, Armitage teaches:
wherein the product comprises a petroleum product. [Armitage; ¶26-¶27]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Armitage in the system of Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since this “real-time knowledge of the load composition, volume and/or location is desired for efficient and reliable operations”, [Armitage; ¶2].


Claims 6, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gillen in view of Ye in view of High in view of Lohn in view of Broveleit et al (US Patent Application Publication No. 20180341910 - hereinafter Broveleit).	
Re. claim 6, Gillen in view of Ye in view of High in view of Lohn teaches the method of Claim 4.
Gillen teaches:
wherein the information about the vehicle and the driver comprises:
expected and actual arrival times of the vehicle; [Gillen; ¶27-¶28 shows identifier in regards to the individual and a new block is generated every time there’s an exchange, such as “may comprise a control identifier indicative of an entity, individual, and/or location having control over the shipment unit and/or associated shipment unit. Accordingly, by identifying all transactions/blocks stored in the distributed ledger relating to a particular shipment unit and/or associated shipment unit, a complete chain-of-control may be identified for a particular shipment unit and/or associated shipment unit”. ¶28 further specifies the update for every time shipment is moved from one carrier to another and provide example that it pertains to driver and vehicle by the following shown with emphasis “each time control of a shipment unit and/or associated shipment unit moves from a first carrier personnel (e.g., a sort personnel) to a second carrier personnel (e.g., a delivery driver/delivery vehicle), a new block may be generated for the distributed ledger”. Then the expected and actual arrival is shown by ¶93 and ¶108 shows expected arrival time of delivery by presenting a delivery time frame. ¶143 shows show confirmation when delivery is complete to the 
an indication whether the driver followed at least one standard operating procedure during a pick-up or delivery of the one or more products; and [Gillen; ¶158 shows confirmation of data by comparing certain criteria to see if thresholds were met such as “Upon confirming the information/data received from each computing entity provides a consistent and/or identical record of the transaction, the computing node entity 100 may be configured to generate a new block to be stored in the distributed ledger indicative of the transaction. Upon determining that the information/data received from each of the computing entities is inconsistent (e.g., the identity of transaction computing entities 110 involved, the time of transaction occurrence, characteristics of the shipment unit and/or associated shipment unit during the transaction (e.g., package characteristics such as size, weight, condition, environmental consideration, material type, and/or the like), and/or the like)”. Also ¶170 states “the shipment unit specific smart contracts may be configured to automatically transfer value (e.g., a digital currency) from the carrier to the consignor upon a determination that the shipment unit 
Gillen doesn’t teach, Broveleit teaches:
a total time spent by the driver during the pick-up or delivery of the one or more products. [Broveleit; ¶35 shows evaluation of time to see how much time is spent such as “logistics platform 110 may be configured to derive time estimates associated with transport of commodities from the points of origin to the destinations based on information stored at the database(s) 116”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Broveleit in the system of Gillen in view of Ye in view of High in view of Lohn, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it “may be beneficial when the reports need to be provided a threshold amount of time (e.g., twenty four hours or another period of time) in advance of the freight arriving in the United States or another country”, [Broveleit; ¶80].

Re. claim 14, Gillen in view of Ye in view of High in view of Lohn teaches the apparatus of claim 10.
Gillen teaches:
wherein the information about the vehicle and the driver comprises:
identifier indicative of an entity, individual, and/or location having control over the shipment unit and/or associated shipment unit. Accordingly, by identifying all transactions/blocks stored in the distributed ledger relating to a particular shipment unit and/or associated shipment unit, a complete chain-of-control may be identified for a particular shipment unit and/or associated shipment unit”. ¶28 further specifies the update for every time shipment is moved from one carrier to another and provide example that it pertains to driver and vehicle by the following shown with emphasis “each time control of a shipment unit and/or associated shipment unit moves from a first carrier personnel (e.g., a sort personnel) to a second carrier personnel (e.g., a delivery driver/delivery vehicle), a new block may be generated for the distributed ledger”. Then the expected and actual arrival is shown by ¶93 and ¶108 shows expected arrival time of delivery by presenting a delivery time frame. ¶143 shows show confirmation when delivery is complete to the correct delivery address such as “delivered to the delivery address. For example, a logistics service provider corresponding with the service offer selected and/or matched to the information/data for the leg/segment that results in the delivering of the shipment unit to the delivery address may deliver the shipment unit to the delivery address. The shipment unit 102 and/or associated shipment unit 104 and/or a transaction computing entity 110 operated by and/or on behalf of the delivering logistics service provider may provide the computing node entity 100 with a delivery confirmation message, notification, alert, and/or the like”].

Gillen doesn’t teach, Broveleit teaches:
a total time spent by the driver during the pick-up or delivery of the one or more products. [Broveleit; ¶35 shows evaluation of time to see how much time is spent such as “logistics platform 110 may be configured to derive time estimates associated with transport of commodities from the points of origin to the destinations based on information stored at the database(s) 116”].


Re. claim 20, Gillen in view of Ye in view of High in view of Lohn teaches the non-transitory computer readable medium of claim 18.
Gillen teaches:
wherein the information about the vehicle and the driver comprises:
expected and actual arrival times of the vehicle; [Gillen; ¶27-¶28 shows identifier in regards to the individual and a new block is generated every time there’s an exchange, such as “may comprise a control identifier indicative of an entity, individual, and/or location having control over the shipment unit and/or associated shipment unit. Accordingly, by identifying all transactions/blocks stored in the distributed ledger relating to a particular shipment unit and/or associated shipment unit, a complete chain-of-control may be identified for a particular shipment unit and/or associated shipment unit”. ¶28 further specifies the update for every time shipment is moved from one carrier to another and provide example that it pertains to driver and carrier personnel (e.g., a sort personnel) to a second carrier personnel (e.g., a delivery driver/delivery vehicle), a new block may be generated for the distributed ledger”. Then the expected and actual arrival is shown by ¶93 and ¶108 shows expected arrival time of delivery by presenting a delivery time frame. ¶143 shows show confirmation when delivery is complete to the correct delivery address such as “delivered to the delivery address. For example, a logistics service provider corresponding with the service offer selected and/or matched to the information/data for the leg/segment that results in the delivering of the shipment unit to the delivery address may deliver the shipment unit to the delivery address. The shipment unit 102 and/or associated shipment unit 104 and/or a transaction computing entity 110 operated by and/or on behalf of the delivering logistics service provider may provide the computing node entity 100 with a delivery confirmation message, notification, alert, and/or the like”].
an indication whether the driver followed at least one standard operating procedure during a pick-up or delivery of the one or more products; and [Gillen; ¶158 shows confirmation of data by comparing certain criteria to see if thresholds were met such as “Upon confirming the information/data received from each computing entity provides a consistent and/or identical record of the transaction, the computing node entity 100 may be configured to generate a new block to be stored in the distributed ledger indicative of the transaction. Upon determining that the information/data received from each of the computing entities is inconsistent (e.g., the identity of transaction computing entities 110 involved, the time of transaction occurrence, characteristics of 
Gillen doesn’t teach, Broveleit teaches:
a total time spent by the driver during the pick-up or delivery of the one or more products. [Broveleit; ¶35 shows evaluation of time to see how much time is spent such as “logistics platform 110 may be configured to derive time estimates associated with transport of commodities from the points of origin to the destinations based on information stored at the database(s) 116”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Broveleit in the system of Gillen in view of Ye in view of High in view of Lohn, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it “may be beneficial when the reports need to be provided a threshold amount of time (e.g., twenty four hours or another period of time) in advance of the freight arriving in the United States or another country”, [Broveleit; ¶80].

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gillen in view of Ye in view of High in view of Lohn in view of Mason et al (US Patent Application Publication No. 20160334236 - hereinafter Mason).
Re. claim 5, Gillen in view of Ye in view of High in view of Lohn teaches the method of Claim 4.
Gillen teaches:
Blockchain; [¶141 shows updating to blockchain data structure such as “the computing node entity 100 may write the determined rating and an updated logistics service provider rating to a record comprising the logistics service provider identifier to a blockchain data structure using a private key that is assigned writing privileges for the logistics service provider rating database”].
Gillen doesn’t teach, Mason teaches:
granting or denying access to the first cargo distribution terminal or a portion thereof or to a second cargo distribution terminal or a portion thereof based on the information about the vehicle and the driver in the supplychain. [Mason; ¶124 shows the granting/denying of permission to a vehicle to particular sites such as “the context information may include an identity of the vehicle type, the vehicle fleet to which the vehicle belongs, cargo carried by the vehicle, site permissions granted to the vehicle or a driver of the vehicle, etc”. ¶124 also shows that the information may include any type of information such as “context information may include any type of information that can be used to identify the type of vehicle or purpose of the vehicle at the site. For example, the context information may include an identity of the vehicle type, the vehicle fleet to 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Mason in the system of Gillen in view of Ye in view of High in view of Lohn, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it “feedback can advantageously change driver behavior to improve energy efficiency and reduce energy use”, [Mason; ¶65].
Re. claim 13, Gillen in view of Ye in view of High in view of Lohn teaches the apparatus of Claim 12.
Gillen teaches:
Blockchain; [¶141 shows updating to blockchain data structure such as “the computing node entity 100 may write the determined rating and an updated logistics service provider rating to a record comprising the logistics service provider identifier to a blockchain data structure using a private key that is assigned writing privileges for the logistics service provider rating database”].
Gillen doesn’t teach, Mason teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Mason in the system of Gillen in view of Ye in view of High in view of Lohn, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it “feedback can advantageously change driver behavior to improve energy efficiency and reduce energy use”, [Mason; ¶65].
Re. claim 19, Gillen in view of Ye in view of High in view of Lohn teaches the non-transitory computer readable medium of claim 18.
Gillen teaches:
Blockchain; [¶141 shows updating to blockchain data structure such as “the computing node entity 100 may write the determined rating and an updated logistics service provider rating to a record comprising the logistics service provider identifier to a blockchain data structure using a private key that is assigned writing privileges for the logistics service provider rating database”].
Gillen doesn’t teach, Mason teaches:
further containing instructions that when executed cause the at least one processor to grant or deny access to the first cargo distribution terminal or a portion thereof or to a second cargo distribution terminal or a portion thereof based on the information about the vehicle and the driver in the supply chain; [Mason; ¶124 shows the granting/denying of permission to a vehicle to particular sites such as “the context information may include an identity of the vehicle type, the vehicle fleet to which the vehicle belongs, cargo carried by the vehicle, site permissions granted to the vehicle or a driver of the vehicle, etc”. ¶124 also shows that the information may include any type of information such as “context information may include any type of information that can be used to identify the type of vehicle or purpose of the vehicle at the site. For example, the context information may include an identity of the vehicle type, the vehicle fleet to which the vehicle belongs, cargo carried by the vehicle, site permissions granted to the vehicle or a driver of the vehicle, etc”, which also shows the access is granted to both 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Mason in the system of Gillen in view of Ye in view of High in view of Lohn, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it “feedback can advantageously change driver behavior to improve energy efficiency and reduce energy use”, [Mason; ¶65].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351.  The examiner can normally be reached on Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H. Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628